DETAILED ACTION
Status of the Claims
Claims 1-8, 13, 18-20, and 22 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 01/14/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Claim Rejections – 35 U.S.C. 101
Necessitated by Amendments
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the term “nucleotide sequence” in the claims reasonably encompasses an embodiment wherein a “nucleotide sequence” is interpreted to be information and/or data, per se, since a “nucleotide sequence” can merely be a symbolic representation of a physical biopolymer, which is none of a process, a machine, manufacture and composition of matter.  See MPEP 2106.03 for discussion of the categories of statutory subject matter.  

***
Response to Arguments
The 01/14/2021 remarks argue: claims are patent eligible under 35 U.S.C. 101.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
	Specifically, page 7 of the remarks assert that amendment of the claims “to instead recite a nucleotide sequence” overcomes the rejection under 35 U.S.C. 101 in the Non-final Rejection of 10/14/2020.  In response, while the claims are no longer “use” claims, they still encompass embodiments that do not fall into any of the categories of statutory subject matter, as detailed above.

New Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Sun et al.
Claims 1-5, 7-8, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Comput. Struct. Biotechnol. J., 2014, 11(18):66-72, published 09/03/2014).  
Regarding claims 1, 6, and 8, Sun teaches a nucleotide sequence for sequencing, the nucleotide sequence comprising a linker and two target sequences; wherein two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. concatemeric DNA as per Fig. 1(b), which can be ligated as per the Material and methods section, to form concatemers of various sizes, as per Fig. 5, wherein the “direct repeat sequences” are read on by the outer 25mer “AB/A’B’” duplex sequences (shown in red/blue), and the “linker” is the remaining sequence in between).  The recitation of “for sequencing” of the preamble of claim 1 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Sun can 
Regarding claim 2, Sun teaches the above, wherein a reverse complementary region exists in the linker (e.g. the linker section is double-stranded prior to denaturation, reading on the requirement for a reverse complementary sequence).
Regarding claim 3, Sun teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence (e.g. the terminal, single-stranded 25mer section, shown in blue in the lower strand of Fig. 1(b)), and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. wherein the linker comprises at least one full 50mer repeated section, as above).
Regarding claims 4-5 and 7, Sun teaches the above, wherein the length of the target sequence is less than the sequencing read length of a DNA sequencing machine (e.g. Sun teaches concatemers of several sizes, from 100+ base pairs, some of which are shorter than the sequencing length of a DNA sequencer, which ranges from a few hundred for 2nd generation sequencing to thousands for nanopore sequencing).
Regarding claim 18, Sun teaches a sequencing library for gene sequencing (e.g. concatemers of ligated DNA of a range of sizes, as per Fig. 5), comprising a nucleotide sequence, wherein the nucleotide sequence comprises a linker and two target sequences; two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. the 5’ and 3’-terminal 50mers as disclosed in Fig. 1 read on the “direct repeat sequences” and some or all of the interim sequence reads on the “linker”).  The recitation of “for gene sequencing” of claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Sun can reasonably be sequenced, since they are relatively short DNA sequences consisting only of naturally occurring nucleotides.  Note that claim 18 recites the limitation of the “sequencing library is prepared by the method of claim 13” and is therefore a product-by-process claim.  Note that as per MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  The same MPEP section states that “‘even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, the Sun reference meets all of the structural limitations of the claimed product (see above) except for the product-by-process limitations and thus would either anticipate or render obvious the claimed product.  Here, Applicants’ claims are drawn to a sequencing library (i.e., a product), but are 
Regarding claim 19, Sun teaches the above, wherein a reverse complementary region exists in the linker (e.g. interim “linker” sequence includes a sequence that is dsDNA, thus reading on the “reverse complementary region”).
Regarding claim 20, Sun teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence, and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. similar to claim 3, above, the overhanging blue 25mer sequence in the lower strand).
Regarding claim 22, Sun teaches the above, wherein the gene sequencing is genomic DNA sequencing, target fragment capture sequencing, single-stranded DNA fragment sequencing, fossil DNA sequencing, or sequencing of cell free DNA in body fluid.  The recitation of “for gene sequencing” of the preamble of claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 

Lobanenkov et al.
Claims 1-5, 7-8, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobanenkov et al. (Oncogene, 1990, 5:1743-1753).  
Regarding claims 1 and 8, Lobanenkov teaches a nucleotide sequence for sequencing, the nucleotide sequence comprising a linker and two target sequences; wherein two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. the “Footprint V 44-mer oligonucleotide” on p. 1751, wherein the first two CCCTC duplex sequences read on the direct repeats, and the GGCCGCC duplex sequence in between reads on the linker).  The recitation of “for sequencing” of the preamble of claim 1 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Lobanenkov can reasonably be sequenced, since they are relatively short 
Regarding claim 2, Lobanenkov teaches the above, wherein a reverse complementary region exists in the linker (e.g. the linker section is double-stranded, reading on the requirement for a reverse complementary sequence).
Regarding claim 3, Lobanenkov teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence (e.g. the first GC just prior to the first underlined sequence), and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. the “Footprint V 44-mer oligonucleotide” on p. 1751, as above, wherein the linker is duplex GGCCGCC).
Regarding claims 4-5 and 7, Lobanenkov teaches the above, wherein the length of the target sequence is less than the sequencing read length of a DNA sequencing machine (e.g. the target sequence CCCTC is shorter than the sequencing length of a DNA sequencer, which ranges from a few hundred for 2nd generation sequencing to thousands for nanopore sequencing).
Regarding claim 18, Lobanenkov teaches a sequencing library for gene sequencing (e.g. any two or more sequences in the paper that includes the “Footprint V 44-mer oligonucleotide”), comprising a nucleotide sequence, wherein the nucleotide sequence comprises a linker and two target sequences; two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. read on the “direct repeat sequences” and reads on the “linker” of the “Footprint V 44-mer oligonucleotide”, as above).  The recitation of “for gene claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Lobanenkov can reasonably be sequenced, since they are relatively short DNA sequences consisting only of naturally occurring nucleotides and the sequences are known.  Note that claim 18 recites the limitation of the “sequencing library is prepared by the method of claim 13” and is therefore a product-by-process claim.  Note that as per MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  The same MPEP section states that “‘even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, the Lobanenkov reference meets all of the structural limitations of the claimed product (see above) except for the product-by-process limitations and thus would either anticipate or render obvious the claimed product.  Here, Applicants’ claims are drawn to 
Regarding claim 19, Lobanenkov teaches the above, wherein a reverse complementary region exists in the linker (e.g. interim “linker” sequence GGCCGCC includes a sequence that is dsDNA, thus reading on the “reverse complementary region”).
Regarding claim 20, Lobanenkov teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence, and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. similar to claim 3, above, the first GC just prior to the first underlined sequence).
Regarding claim 22, Lobanenkov teaches the above, wherein the gene sequencing is genomic DNA sequencing, target fragment capture sequencing, single-stranded DNA fragment sequencing, fossil DNA sequencing, or sequencing of cell free DNA in body fluid.  The recitation of “for gene sequencing” of the preamble of claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Lobanenkov can reasonably be sequenced, since they are relatively short DNA sequences consisting only of naturally occurring nucleotides.  

Cox et al.
Claims 1-2, 4-8, 18-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (Proc. Natl. Acad. Sci. USA, 1997, 94:5237-5242).  
Regarding claims 1, 6, and 8, Cox teaches a nucleotide sequence for sequencing, the nucleotide sequence comprising a linker and two target sequences; wherein two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. the “Z-DNA” sequence of Fig. 1, wherein the first and third GCAT duplex sequences read on the direct repeats, and the GCAT duplex sequence in between reads on the linker).  The recitation of “for sequencing” of the preamble of claim 1 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by COX 
Regarding claim 2, Cox teaches the above, wherein a reverse complementary region exists in the linker (e.g. the linker section is double-stranded, reading on the requirement for a reverse complementary sequence).
Regarding claims 4-5 and 7, Cox teaches the above, wherein the length of the target sequence is less than the sequencing read length of a DNA sequencing machine (e.g. the target sequence GCAT is shorter than the sequencing length of a DNA sequencer, which ranges from a few hundred for 2nd generation sequencing to thousands for nanopore sequencing).
Regarding claim 18, Cox teaches a sequencing library for gene sequencing (e.g. any two or more sequences in the paper that includes the “Z-DNA” sequence of Fig. 1), comprising a nucleotide sequence, wherein the nucleotide sequence comprises a linker and two target sequences; two ends of the linker are respectively linked to the target sequences and the two target sequences are direct repeat sequences (e.g. the “Z-DNA” sequence of Fig. 1, wherein the first and third GCAT duplex sequences read on the direct repeats, and the GCAT duplex sequence in between reads on the linker).  The recitation of “for gene sequencing” of the preamble of claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 claim 18 recites the limitation of the “sequencing library is prepared by the method of claim 13” and is therefore a product-by-process claim.  Note that as per MPEP § 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  The same MPEP section states that “‘even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, the Cox reference meets all of the structural limitations of the claimed product (see above) except for the product-by-process limitations and thus would either anticipate or render obvious the claimed product.  Here, Applicants’ claims are drawn to a sequencing library (i.e., a product), but are defined by various method steps that produce said sequencing library (e.g. strand displacement amplification of a circular, nicked dsDNA) and, as a result, represent product-by-process claims.  Thus, the specific process limitations of claim 18 do not do not distinguish the claimed invention from the prior art in accordance with MPEP § 2113.  One of ordinary skill would expect the product to be the same no matter how it was synthesized and/or prepared.  
claim 19, Cox teaches the above, wherein a reverse complementary region exists in the linker (e.g. interim “linker” sequence GCAT includes a sequence that is dsDNA, thus reading on the “reverse complementary region”).
Regarding claim 22, Cox teaches the above, wherein the gene sequencing is genomic DNA sequencing, target fragment capture sequencing, single-stranded DNA fragment sequencing, fossil DNA sequencing, or sequencing of cell free DNA in body fluid.  The recitation of “for gene sequencing” of the preamble of claim 18 is a recitation of intended use of the instant claimed nucleotide sequence and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2111.02, citing In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  In the instant case, the nucleotide sequence(s) taught by Cox can reasonably be sequenced, since they are relatively short DNA sequences consisting only of naturally occurring nucleotides.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

U.S. 10,718,015
Claims 1-5, 7-8, 18-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,718,015 (the ‘015 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘015 patent comprise all the limitations of the present claims and would either anticipate or render them obvious.
claims 1-2, 4-5, 7-8, 18-20, and 22, the ‘015 patent claims nucleotide sequences with two direct repeat sequences with a linker sequence in between and is shorter than the read length of a DNA sequencer (e.g. as per claim 1 of the ‘015 patent).


Conclusion
Claim 13 is allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639